Cook, J.,
delivered the opinion of the court.
This is an appeal from a judgment of the circuit court ■of Washington county awarding the appellee damages in the - sum of ten thousand dollars for the wrongful ■death of her former husband Ernest Langford. This suit was originally instituted in the circuit court of Humphreys county, and thereby the appellee sought to recover “all the damages of every kind to the decedent and all damages of every kind” suffered by her as widow, the only party'interested in the suit, and at the first trial there was a judgment for one thousand five hundred dollars, from which both parties appealed to this court. On this appeal the judgment was affirmed as to liability, but it was held that the damages allowed were grossly inadequate, and the cause was reversed on cross-appeal as to the amount of damages, and remanded for a new trial on the question of damages' only, the opinion of the court being reported in 127 Miss. *86234, 89 So. 919, 18 A. L. R. 1406. In this opinion the court expressly reserved a decision of the question as to the admissibility of testimony tending to show misconduct on the part of the wife, and also as to whether the conduct of the wife, or the strained relations existing’ between a man and his wife, would affect the right of the wife to recover for some of the elements of damages recoverable under the statute in such cases, but-held that it was error to instruct the jury to the effect that, “in estimating the amount of damages to be awarded plaintiff they should take into consideration the marital relations existing between Langford (the decedent) and the plaintiff at the time of his death and prior thereto,” for the reason that any miscouduct of the appellee could not affect her right to recover “all damages of every kind to the decedent” as expressly provided by statute.
Upon the remand of the cause it was again tried on the question of damages only, and upon testimony substantially the same as that on the first trial, in so far as material to the amount of damages suffered by the decedent and by the appellee, the widow, there was a verdict of two thousand dollars. A motion to set this verdict aside on the ground that it was still grossly inadequate was sustained, and thereupon, the appellee presented in proper form, supported by her oath, a motion for a change of venue. At the hearing of this motion many witnesses testified, and a great mass of testimony was introduced which we do not deem it necessary to here set out. This motion was sustained and the cause transferred to the circuit court of Washington county for trial.
When the cause came on for trial in the Washington county court the appellee filed a motion to be permitted to amend her declaration “so as to strike therefrom all claim for damages suffered by the plaintiff as the wife because of the death of the said decedent, -and to dismiss *87as to any claim for such damages and be permitted to prosecute this cause solely as to any and all damages suffered by the said decedent, and which ai;e recoverable by law.”
On the trial of the issue as made by the amended declaration, the appellee offered testimony to show the nature of the injury inflicted upon the deceased, his condition from the time of his injury until his death about six hours later, and the pain and suffering endured by him during, that period. She also offered to prove his life expectancy and the elements from which the present value thereof might be determined,’ but this evidence was excluded, and the cause was submitted to the jury under instructions which limited the right of recovery to such damages as were sustained by the decedent by reason of his mental and physical pain and suffering between the time of his injury and the time of his death. Under these instructions the jury returned a verdict of ten thousand dollars, and both parties have again prosecuted an appeal.
On the direct appeal three assignments of error are pressed: First, that the court erred in setting aside the verdict of two 'thousand dollars on the ground that it was grossly inadequate; second, that the court erred in granting the motion for a change of venue; and, third, that the verdict rendered in the Washington county court is grossly excessive.
There is no merit in the first contention. The suit as it then stood was for all damages of every hind to the decedent, and all damages suffered by the appellee by reason of the death of her husband. The testimony as to the pain and suffering, the age, health, and earnings of the deceased was substantially the same at the second trial as at the first; and, conceding for the purpose of this decision the correctness of appellant’s contention that the testimony tending to show improper conduct on the part of the appellee, and the strained marital *88relations existing between the deceased and the appellee, was admissible as affecting the damages recoverable by her as widow, we think that under any view of the evidence the verdict for two thousand dollars must be held to be grossly inadequate.
The next assignment is based upon the action of the court in granting a change of venue, but we do not think this was error. Not only was there no abuse of discretion in granting this motion, but, on the contrary, the great weight of the testimony supports the finding of the court that, on account of prejudice existing in the public mind against the appellee, she could not obtain a fair and impartial trial in that county.
The final and most serious contention of the appellant is that the verdict from which this appeal was prosecuted is grossly excessive, and this involves a consideration of the testimony as to the nature and extent of the injury inflicted upon the decedent, and his condition, and the mental suffering and physical pain endured by him from the time of his injury until his death. By the instructions granted the defendant the court limited the right of recovery to damages for the mental and physical pain and suffering of the deceased between the time of his injury .and the time of his death. The appellee challenges the correctness of the instructions so limiting her right of recovery, but also contends that if it be conceded that the instructions were correct, still the testimony was sufficient to sustain a verdict of ten thousand dollars for mental suffering and physical pain alone.
The testimony shows that the deceased was injured some time between seven and nine o’clock in the morning, and lived until about one o’clock in the afternoon of the same day. He was injured by being struck on the head by a piece of timber which fell from a flat car, causing a fracture of his skull and bleeding from the ear, mouth, and nose. Immediately after the injury he *89was placed in an outomobile and carried into the town of Belzoni, about three-fourths of a mile, and was -there treated by a physician. This physician directed that he be placed on a cot and carried on a train which was then due, to a hospital in Yazoo City. He arrived at the hospital between eleven thirty and twelve o’clock, and was immediately carried to the operating room where he was examined by surgeons and prepared for an operation, an anaesthetic being given. The physician who first saw the injured man, and who remained with him until he died, testified that when he first saw the injured man he was in an unconscious of semiconscious condition, and while the effect of his entire testimony undoubtedly is that he remained in this -condition a large part of the time until his death, still he testified that there were intervals of apparent consciousness, and that during these periods he gave evidences of intense suffering. There was testimony that he called the name of the man with whom he boarded, and that when he arrived at the hospital he apparently recognized a nurse who had attended him during a former illness. There yms testimony that during these periods of apparent consciousness he gave exclamations and other evidences which indicated that he was suffering intense pain, and we think there was sufficient testimony from which the jury might find that the injured man had periods of consciousness, and if so, it follows, as shown by the evidence, that he suffered intense pain during these periods.
We think, however, that, considering the whole evidence and the inferences and conclusions flowing therefrom, that'the verdict was grossly excessive, and it may have been induced by an.instruction granted the appellee which charged the jury that it might return a verdict for any sum which it might determine from the evidence to be just, “not to exceed forty thousand dollars, the sum named in the declaration. Forty thousand dollars *90is largely in excess of any amount for which, a verdict should he upheld, and in the case of A. & V. Ry. Co. v. Dennis, 128 Miss., 298, 91 So., 4, it was held that an instruction of this character is prejudicial when the verdict returned in response to it is excessive.
On the cross-appeal, however, the appellee contends that the court helow erred in sustaining* objections to testimony offered by her to show the present net value of the life expectancy of the deceased, and in limiting the recovery to damages for mental suffering and physical pain, and that, in the event it should he held that the damages allowed for pain and suffering were excessive, the evidence of the present value of the life expectancy, which was excluded by the court below, should be considered by this court to sustain the verdict returned. It is the province of the jury to pass upon all the elements of damages properly recoverable, and since this evidence has never been considered by the jury, the cause must he remanded for a new trial if it shall be held that this evidence was admissible. This brings up for consideration the question of whether the present value of the life expectancy of the deceased is recoverable as an element of “damages of every kind to the. decedent. ’ ’
The right of the appellant to maintain this action is conferred by, and the damages recoverable are measured by, the provisions of chapter 214, Laws of 1914 (section 501, Hemingway’s Code). This statute provides that there shall he but one suit for the same death which shall inure to the benefit of all parties concerned, and that in such suit “the party or parties suing shall recover such damages as the jury may determine to be just, taking into consideration all the damages of every kind ... to any and all parties interested in the suit.” The statute is based upon Lord Campbell’s Act, which first appeared in our law in the. Code of 1857, and keeping in mind the fact that, by the amended declara*91tion in this canse, all damages were eliminated except damages to the decedent, it will be helpful to trace the development of this statute, and to consider the decisions of the court construing the former statutes, and determining the damages recoverable thereunder for damages to the decedent.
Under section 1513, Code of 1880, the personal representative of a deceased person was authorized to prosecute to final judgment any suit instituted by the deceased during his lifetime, and under sections 2078' and 2079 of that Code the personal representative was authorized to institute and prosecute to final judgment any personal action which might have been commenced and prosecuted by the intestate if he had survived, while section 1510 authorized the kindred of a deceased person to sue for and recover damages occasioned by injuries resulting in such death. Under these statutes the court recognized that in cases of death resulting from wrongful injury, there are two separate and distinct elements of damages, the damages which the decedent sustained, and the damages sustained by the next of kin, and that these damages could only be recovered by separate suits, one by the personal representative and the other by the kindred named in the statute. Under these statutes damages sustained by the decedent were only recoverable by the personal representative, and the value of the life expectancy was not an -element of recoverable damages, and it was so held in the cases of Railroad Co. v. Phillips, 64 Miss. 693, 2 So. 538, and Railroad Co. v. Pendergrass, 69 Miss. 430, 12 So. 954. In the Phillips case the court said:
“The right of the administratrix to sue and recover whatever damages her intestate might recover, if living, is indisputable. . . . It is manifest that the death of [the decedent] did not destroy the right of action, for, had he commenced an action, it would have survived by section 1513, as stated above, and section 2079 plainly *92provides for the institution of such an action by the personal representative. Section 1510 provides for an action to recover for the death of a person, and it is entirely distinct from and independent of an action by the personal representative. They may coexist, but have no connection.”
In the case of Railroad Co. v. Pendergrass, supra, wherein the administratrix sued for injuries to her intestate resulting in instantaneous death, the. court in discussing these statutes said:
“The object of the statute is certain. At common law, actions for the recovery of damages for personal injuries abated with the death of the person injured; the statute referred to was designed to cause to survive to the personal representative any right of personal action which the deceased might have commenced or prosecuted if living. . . . The sole purpose, and the manifest purpose, is to save to personal representatives the right to begin and carry on such personal actions as the deceased might have begun and carried on if lie had not died. The evil of the common law was that all personal actions died with the person.; the remedy of the statute is to cause the action, or the right of action, to survive to the personal representative. Whatever .suit was maintainable by the deceased, shall be held maintainable by the personal representatives of the deceased. But the deceased never had any personal action which could abate at common law where the injury causing death, and the death itself were simultaneous. It is impossible to conceive, at common law, of a right of action for injuries to be begun and prosecuted by one who died instantaneously on being injured. ... We are of the opinion that the personal representative has no right of personal action where the deceased never had such right, and that, where death was simultaneous with injury, it is impossible, to the healthy mind, to even conceive of a right of action in the man instantaneously *93killed. In such case, all recoverable damages must be sought by the kindred who have sustained loss, and the mere personal representative can have no standing in court. ’ ’
To the same effect is the holding of the court in the cases Beckman v. Railroad Co. (Miss.), 12 So. 956, and McVey v. Railroad Co., 73 Miss. 493, 19 So. 209, and from these cases it is clear that under the statutes as they then existed only the personal representative could recover fpr damages to the decedent, and that the value of the life expectancy was not recoverable as an element of such damages, but it could only be recovered by the next of kin named in the statute as an element of damages sustained by them.
Section 1510 of the Code of 1880 was amended in an immaterial respect by chapter 62 of the Laws of 1884, and as amended appears in the Code of 1892 as section 663. This section was in turn amended by chapter 86, Laws of 1896, and chapter 65, Laws of 1898, and as amended appears as section 721- of the Code of 1906.
Under this section all causes of action which might have theretofore existed for any injuries whereby the death of any party was produced were united in one suit, and it was provided that the designated class of legal representatives might recover, notwithstanding the death, and the fact that death was instantaneous should, in no case, affect the right of recovery. It further provided that if there were no next of kin at all, then the damages should go to the legal representatives, subject to debts and general distribution, and that in such case the personal representative might, within the limitation of one year prescribed, sue for and recover such damages on the same terms as were prescribed in the section for recovery by the next of kin, and the fact that the deceased was instantly killed should not affect the right of the legal representatives to recover. Under this section a suit by the personal repre-' *94sentative could not be brought conjointly with a suit by the widow or other legal representative, but could only be brought when there were no next of kin.
This section was amended by chapter. 167, Laws of 1908, so as to abolish the limitation of one year in which to bring suit, and wag further amended by chapter 214 of the Laws of 1914, so as to remove all limitation upon the right. of the personal representatives, to maintain the suit. As amended, this section appears as section 501 of Hemingway’s Code, and it providés, in part, as follows:
“The action for such damages may be brought in the name of the personal representative of the deceased person, for the benefit of all persons entitled under the law to recover, or by the widow,” etc., “or all parties interested may join in the suit, and there shall be but one suit for the same death which shall ensue for the benefit of all parties concerned. ... In such action the party or parties suing shall recover such damages as the jury may determine to be just, taking into consideration all the damages of every kind to the decedent and all damages of every kind to any and all parties •interested in the suit.”
This statute further provides that the damages recovered under the provisions thereof shall not be subject to the debts and liabilities of the deceased if there are' any of the designated next of kin, but in case there are no such next of kin, then the damages are recoverable by the personal representative for the benefit of the legal representatives and creditors of the deceased,
Under these various amendments of this statute since the Code of 1880, the right of the personal representative of the deceased to maintain the suit has" been continually broadened and extended, and the list of kindred who are entitled to sue and recover has been extended, and under the statute as it now exists either the personal representative or the next of kin may recover in *95one suit all damages to the decedent and to all parties interested in the suit, while, formerly, to recover all these damages, it was necessary that .two suits be maintained, one by the personal representative for damages to the decedent, and one by the kindred who had sustained loss, but there have been no new elements of recoverable damages to the decedent created by these amendments.
The present statute unites in one suit all causes of action which formerly existed for injuries causing the death of any party, and provides that the fact that death was instantaneous shall, in no case, affect the right of recovery, but it does affect the amount of the recovery as some of the usual elements of damages are necessarily absent in case of instant death. The right of recovery, however, remains unimpaired in such case, and the suit may be maintained by the designated kindred, if there be any such, or by the personal representative of the deceased person, for the benefit of all persons entitled under the law to recover, and there may be recovered such damages as are allowed by the statute, and as have accrued, but as said by the court in the case of New Deemer Mfg. Co. v. Alexander, 122 Miss. 859, 85 So. 104, a case in which death was instantaneous, “the rights other than for loss of companionship, protection, and society of all the parties is rooted in the earnings of the decedent during his expectancy,” and we, think that these earnings are recoverable as damages to the parties interested, and not as damages to the decedent. Consequently, we do not think that the present net value of the life expectancy is recoverable where, as here, the action is limited to damages to the decedent, and that the court did not commit error in the present case in excluding the evidence offered to show this expectancy.
In the case of Cumberland T. & T. Co. v. Anderson, 89 Miss. 732, 41 So. 263, Judge Whitfield, in itemizing the damages, which are recoverable under this statute, used *96language which, appears to he in conflict with the views herein expressed, hut in the case of New Deemer Mfg. Co. v. Alexander, 122 Miss. 859, 85 So. 104, the court crit.iciséd this itemization of damages by Judge Whitfield, and held that it resulted in pyramiding the damages, and while, in the Alexander case, the court did not have under consideration the question now involved, it held that the language of Judge Whitfield setting forth and itemizing the dámages recoverable, “while persuasive, was nothing more than an expression of his views not necessary to the decision of the case. ’ ’
If the appellee will enter a remittitur of five thousand dollars, the judgment of. the court below will he affirmed for five thousand dollars; otherwise, it will be reversed and remanded for a new trial on the question of damages. only.

Affirmed, with remittitur.